Citation Nr: 0509418	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-32 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 1982 decision that denied service connection for the 
cause of the veteran's death, to include whether new and 
material evidence has been received to reopen a claim for 
service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to May 1970 
and from March 1974 to December 1977.  The veteran died on 
February [redacted], 1982.  The appellant is the deceased veteran's 
former spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant indicated 
disagreement with that decision and, after being furnished a 
statement of the case, filed a substantive appeal.  


FINDINGS OF FACT

1.  The appellant was married to the veteran from March 1970 
until the time of the veteran's death on February [redacted], 1982.  
The veteran's death certificate lists the primary cause of 
death as gunshot wound to the head.  

2.  At the time of the veteran's death, service connection 
was in effect for anal fissures and a lacerated left foot 
scar, both rated as noncompensably disabling.  

3.  In June 1982, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death and 
so notified the appellant; she did not initiate an appeal.  

4.  The appellant remarried on December [redacted], 1999.  In a claim 
received in February 2001 the appellant attempted to reopen 
the claim for service connection for the cause of the 
veteran's death.  

5.  The appellant essentially alleges that the RO failed to 
consider service medical records from the veteran's second 
period of service.  At the time of the RO's June 1982 
decision, military service from March 1974 to December 1977 
was considered "void enlistment", and was not recognized as 
a verified active duty service.   

6.  The appellant has not established, without debate, that 
the correct facts, as they were then known, were not before 
the RO in June 1982; that the RO ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time; or that, but for any such alleged 
error, the outcome of the decision would have been different.

7.  Evidence received since the June 1982 decision is new, 
bears substantially and directly on the matter at hand, and 
is so significant that it must be considered with all 
evidence of record in order to fairly adjudicate the appeal.  

8.  Due to the appellant's remarriage, she is no longer 
considered a "surviving spouse" for purposes of obtaining 
VA benefits.   


CONCLUSIONS OF LAW

1.  The June 1982 decision that denied service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2004).

2.  Clear and unmistakable error in the June 1982 denial of 
service connection for the cause of the veteran's death has 
not been established.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a)(2004).  

3.  Evidence received since the June 1982 rating decision is 
new and material and the claim for service connection for the 
cause of the veteran's death is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  

4.  The appellant may not be recognized as the veteran's 
surviving spouse for purposes of VA benefits. 38 U.S.C.A. §§ 
101, (West 2002); 38 C.F.R. §§ 3.5, 3.50 (2004). Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2004).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  

The United States Court of Appeals for Veterans Claims  
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, by letter of May 2001, the RO 
advised the appellant of the criteria for claims for service 
connection for the cause of the veteran's death, and provided 
an opportunity to submit any evidence pertinent to the claim.  
She was further advised to identify any evidence or further 
argument in support of her claim that the RO's decision in 
1982 contained clear and unmistakable error (CUE).  

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), however, the duties to 
notify and assist imposed by the VCAA are not applicable 
where CUE is claimed, in Board decisions (see Livesay v. 
Principi, 15 Vet. App. 165 (2001)), or in RO decisions (see 
Parker v. Principi, 15 Vet. App. 407 (2002)).  Moreover, 
because the appellant has been notified of the laws and 
regulations governing the CUE claim and reasons for the 
denial of the claim, and all relevant evidence has been 
associated with the record, any pre-VCAA duties to notify and 
assist have been met.  

Additionally, in view of the circumstances presented in this 
case in which it is not the factual evidence that is 
dispositive of the present appeal, but rather the application 
of the law and regulations to the undisputed facts, the Court 
has held that VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (regarding claim for 
recognition as surviving spouse for purposes of reinstatement 
of death pension benefits, neither duty to assist nor duty to 
notify provisions of VCAA are implicated when question is 
limited to interpretation and application of a statute).

The claim is ready to be considered on the merits.  


II.  CUE in June 1982 RO Decision

Initially, in determining whether the June 1982 RO decision 
that denied service connection for the veteran's cause of 
death was clearly and unmistakably erroneous, the following 
three-prong test is used: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a presumption of validity to otherwise final 
decisions.  Where such decisions are collaterally attacked-
and a CUE claim is undoubtedly a collateral attack-the 
presumption is even stronger.  See Grover v. West, 12 Vet. 
App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App.  
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384  
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.   
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In this matter, the veteran died as a result of a self-
inflicted gunshot wound to the head in February 1982.  In 
April 1982, the appellant, then the veteran's surviving 
spouse, filed a claim for Dependency and Indemnity 
Compensation or Death Pension by Widow and/or Child.  The 
appellant noted on her claim that she was not 
claiming that the veteran's death was due to service.  This 
apparently was taken also as a claim for service connection 
for the cause of death under 38 C.F.R. § 3.152 (1981).

Prior to denying the claim in June 1982, the RO was in 
receipt of service medical records from the veteran's first 
period of active duty service in the United States Marine 
Corps from June 1966 to May 1970.  The veteran's records do 
not show complaints or treatment for depression, suicidal 
ideation, or any other psychiatric disorder.  At the time of 
his death, service connection was in effect for an anal 
fissure and a left foot scar.  At the time of the June 1982 
RO decision, the RO was also in receipt of a service record 
from the United States Navy with respect to the veteran's 
second period of service from March 1974 to December 1977.  
The service record indicated that the "Character of 
Service" was "None - Void Enlistment".  The RO, in June 
1982, denied the appellant's claim finding no relationship 
between the cause of the veteran's death and a service-
connected disability.  

Since the June 1982 decision, the appellant has submitted 
copies of service medical records from the veteran's service 
in the Navy, police reports from 1977 to 1980.  The records 
reflect that the veteran was treated in the U.S. Navy for 
suicidal ideation and that he made three unsuccessful suicide 
attempts.  The police reports further document the successful 
and failed suicide attempts.  In an April 2004 Administrative 
Decision, the RO recharacterized the veteran's service from 
March 15, 1974 to December 16, 1977 from "Voided 
Enlistment" to "Honorable".  

The appellant contends that the June 1982 RO decision 
contains CUE because the RO failed to consider relevant 
service medical records from the veteran's second period of 
service.  Had the RO reviewed such records, she contends, it 
would have found a relationship between the veteran's cause 
of death and his service.  

The Board has carefully considered the appellant's 
contentions.  As an initial procedural matter, the Board 
notes that the appellant did not specifically claim 
entitlement to service connection for the cause of the 
veteran's death in 1982.  However, the Board finds no error 
in the RO's adjudication of such as pertinent regulation 
provided that a claim for death pension would also be 
considered to be a claim for death compensation or dependency 
and indemnity compensation.  38 C.F.R. § 3.152 (1982).  

Turning to the appellant's specific contentions, at the time 
of the June 1982 RO decision, the veteran's second period of 
service was characterized as "Void - Enlistment".  Thus, 
the veteran's character of service was not recognized for 
purposes of entitlement to VA benefits.  38 C.F.R. § 3.1(d) 
(1982) ("Veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.)  
Accordingly, as the veteran did not have recognized service 
from March 1974 to December 1977, the Board finds no error in 
the RO's failure to consider service records from this 
period.  

Additionally, the Board finds that the failure to consider 
the unrecognized service does not constitute a grave 
procedural error such as to vitiate the finality of the June 
1982 decision.  See generally, Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 
2001).  The Board acknowledges the fact the veteran's second 
period of service was recently recharacterized as 
"Honorable".  It has recently been determined that the void 
enlistment was caused by recruiter fraud, and was not due to 
action by the veteran.  However, and as noted above, a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  As the evidence was received after the June 1982 
decision, there can be no CUE in the RO's failure to consider 
such evidence.  



III.  New and Material Evidence

In June 1982, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant was notified of the decision that same month but 
did not initiate an appeal.  As such, the June 1982 decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  

In February 2001, the appellant filed a claim to reopen 
service connection for the cause of the veteran's death.  

Pertinent law and regulation provides that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the September 
2002 denial (culminating in the current appeal); that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

In this matter, the evidence received since the June 1982, as 
noted above, includes service medical records from the newly 
characterized service from March 1974 to December 1977.  The 
records include treatment and reference to numerous suicide 
attempts or gestures.  Other evidence includes police reports 
that document the veteran's suicide and prior unsuccessful 
suicide attempts.  This evidence is new, in the sense that it 
was not of record at the time of the June 1982 decision.  
Additionally, the evidence is clearly material to the claim 
as it so significant that it must be considered in deciding 
the merits of the claim.  

Accordingly, the claim for service connection for the cause 
of the veteran's death is reopened.  

IV.  Eligibility for VA Benefits

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. §1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2004).  Generally, the term "surviving spouse" means a 
person of the opposite sex who was the spouse of the veteran 
at the time of his death, and who lived continuously with the 
veteran from the date of marriage to the date of his death, 
and who has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b).

In this case, on a VA Form 21-686c, Declaration of Status of 
Dependents, filed in June 2001, the appellant notified the RO 
in that she had remarried on December [redacted], 1999.  There is no 
evidence that such remarriage has been terminated.  See 38 
C.F.R. § 3.55.  Therefore, the appellant is no longer the 
veteran's surviving spouse, and not a proper claimant, for 
purposes of entitlement to DIC benefits for service 
connection for the cause of the veteran's death.  Id.  
Accordingly, the appellant's claim must be denied.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  


ORDER

The appeal as to the claim of CUE in a June 1982 RO decision 
that denied service connection for the cause of the veteran's 
death is denied.  

As new and material evidence has been received to reopen the 
claim for service connection for the cause of the veteran's 
death, to this extent only, the appeal is granted.  

The appellant is not entitled to recognition as the veteran's 
surviving spouse for purposes of VA benefits.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


